Webb, Judge.
Richard L. Gurley entered his pleas of guilty and was duly sentenced on January 13,1975 to charges of robbery and aggravated assault, which had been reduced from armed robbery and rape. He now wants to get out of prison, and in August of 1976 he filed notice of appeal. Even though time for a proper appeal has long since gone by, we have nevertheless reviewed the record. At the time of his guilty pleas he was represented by court-appointed counsel, the charges and the significance of guilty pleas were fully and minutely explained to him by the trial court, he said he understood, voluntarily entered his pleas, and we find no error.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.